DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-8, 11, 13-17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuda et al. (US 11143439 B2).
As per claim 1, Matsuda et al. disclose a refrigeration system, comprising: a compressor 10 driven by a power source (implicit for operation), the compressor having a compressor outlet 10b and a compressor inlet 10a; a condenser (HX 40 when operating in cooling mode) having a condenser inlet P4, fluidly connected to the compressor outlet 10b, and a condenser outlet P3; an evaporator (HXs 20A & 20B when operating in cooling mode) having an evaporator inlet (P2A, P2B), fluidly connected to the condenser outlet P3 through a first valve 101 movable between an open position and a closed position (valve 101 is an open/close shutoff valve), and 
	As per claim 3, Matsuda et al. disclose wherein the controller is further programmed to operate the compressor such that refrigerant within the evaporator is directed towards the compressor (col. 2, lines 16-29; etc.).
	As per claim 4, wherein the controller is further programmed to command the compressor to stop operating, responsive to a fluid pressure between the evaporator outlet and the compressor outlet being less than a threshold pressure (Fig. 12, step S54 compares pressure from sensor 104 to a threshold; if pressure is below the threshold, the compressor is stopped at step S63).
	As per claim 5, Matsuda et al. disclose a receiver 410 having a receiver inlet fluidly connected to the condenser outlet (inlet indicated by solid arrow in Fig. 8 for during cooling operation, wherein the receiver is arranged to receive the refrigerant from the condenser (HX 40 during cooling mode) (Fig. 8).
	As per claim 7, Matsuda et al. disclose wherein the controller is further programmed to operate an evaporator fan when refrigerant is detected (step S53).
	As per claim 8, Matsuda et al. a second valve 102 fluidly connecting the evaporator outlet and the compressor inlet, the second valve being movable between an open position and a closed position (valve 102 is an open/close shutoff valve).
	As per claim 11, Matsuda et al. disclose a main heat valve (main 4-way valve 100 that controls heat exchange and mode of operation) fluidly connecting the compressor outlet and the condenser inlet (Fig. 8), the main heat valve being movable between an open position and a 
	As per claim 13, Matsuda et al. disclose wherein the evaporator and the leak sensor are located within a conditioned space of the refrigeration system (within rooms A or B), and wherein the first valve and the second valve are located outside of the conditioned space (external of A and B) (see Fig. 8).
	As per claim 14, Matsuda et al. disclose a method of mitigating refrigerant leaks within a refrigeration system, comprising: detecting a leak of a refrigerant from a refrigeration system (step S51); closing a first valve to inhibit a fluid flow of the refrigerant between an evaporator and a condenser fluidly connected to the evaporator (step S52); and operating a compressor to direct another fluid flow of the refrigerant from the evaporator to the compressor (col. 2, lines 16-29; etc.).
	As per claim 15, Matsuda et al. disclose directing the fluid flow of the refrigerant from the compressor to a receiver (see Fig. 8: in the cooling mode used during the leakage operation, fluid pumped by compressor passes through outdoor HX 40 acting as a condenser to receiver 510).
	As per claim 16, Matsuda et al. disclose operating an evaporator fan that is disposed proximate the evaporator (step S53).
	As per claim 17, Matsuda et al. disclose stopping operation of the compressor, responsive to an evaporator pressure being less than a threshold pressure (again, steps S54 and S63).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 11143439 B2) in view of Minamida et al. (US 2020/0011560 A1).
As per claim 2, Matsuda et al. do not teach wherein the controller is further programmed to output for display an indicator.  Minamida et al. teach a refrigerant leak detection system wherein the controller outputs a leak indication to a display (para. 0121, lines 1-4).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a display indication within the system of Matsuda et al. for the simple purpose of alerting a user to a possibly dangerous situation.	
	As per claim 6, Matsuda et al. disclose wherein the controller is arranged to receive the signal and programmed to command the first valve to move towards the closed position (step S52), responsive to the signal (at S51), although do not explicitly teach the refrigerant detection being indicative of a selected concentration of the refrigerant.  Minamida et al. teach the performing leakage controls based on a predetermined (i.e., pre-selected) concentration (step S21).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly perform the controls of Matsuda et al. based on a preselected concentration for the simple purpose of allowing the user to control the level of leaked refrigerant detected before performing the leakage mitigation operation.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 11143439 B2)
	As per claim 9, Matsuda et al. disclose wherein the controller is further programmed to operate the compressor such that refrigerant within the evaporator is directed towards the compressor until a suction pressure measurement proximate an inlet of the compressor is less than a threshold pressure (steps S54 and S63), but do not explicitly teach the pressure being ambient pressure.  However, the value of the threshold pressure is considered a result effective variable indicative of how much refrigerant remains to be collected from the system.  One of ordinary skill in the art would clearly understand that if the pressure at the inlet of the compressor is ambient pressure, then all of the refrigerant has been captured and the leakage mitigation operation may be stopped.  It therefore would have been obvious to one of ordinary 
	As per claim 10, Matsuda et al. disclose wherein the controller is programmed to command the second valve to move towards the closed position when the suction pressure measurement proximate an inlet of the compressor is less than a threshold pressure (steps S54 and S62), but do not explicitly teach the pressure being ambient pressure.  Again, the value of the threshold pressure is considered a result effective variable indicative of how much refrigerant remains to be collected from the system.  One of ordinary skill in the art would clearly understand that if the pressure at the inlet of the compressor is ambient pressure, then all of the refrigerant has been captured and the leakage mitigation operation may be stopped.  It therefore would have been obvious to one of ordinary skill in the art at the effective filing date of the invention as a simple mechanical expedient to close the valve once the suction pressure equals ambient pressure, since at that point the refrigerant has been captured and there is no need for further mitigation.

Allowable Subject Matter
Claims 12, 18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As per claim 12, while hot gas are generally known in the art, Matsuda et al. (and the prior art as a whole) fails to teach wherein the controller is programed to command a hot gas valve to move to the closed position prior to commanding the first valve to move towards the closed position.

	As per claim 20, Matsuda et al. disclose opening a main heat valve to allow a fluid flow of the refrigerant between the compressor and the condenser (see step S70 of Fig. 11: the controller switches valve 100 such that fluid flows to HX 40 as already discussed above); however as discussed regarding claim 12, there is no obvious motivation for disposing and  closing a hot gas valve to inhibit a fluid flow of the refrigerant between the compressor and the evaporator.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Shiohama et al. (US 10,866,004 B2) teach an alternative shutoff valve arrangement for a refrigerant leak detection system.
Yajima (US 2020/0240686 A1) teaches a refrigeration leak arrangement with bypass valve 51 and shutoff valves 45 and 46.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763